DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al (US Publication 2010/0045418) and Mikogami et al (US Publication 2017/0011844).
Claim 1, Nishikawa et al teaches a winding-type component 1 comprising: A core 2 including a flange portion 21/22; a pair of terminal electrodes 3-1/3-2/3-3/3-4 located on the ends of said core; and a first winding and a second winding 4-1/4-2 wrapped around the core portion 20, wherein each end of the first and second windings is connected to a different terminal electrode and a pair of differential 111/112 are also connected to the terminal electrodes (as shown in fig. 11).
Although, Nishikawa et al discloses the use of integrated circuits 101/102, they do not describe mounting component 1 on a circuit board.
However, Mikogami et al teaches a component 10, which has a core 11, flange portions 11b/11c, and windings S1-S4, terminal electrodes, and power lines, being mounted on a circuit board in a vertical position as described for example in para. 0041.
Therefore, it would have been obvious to one person of ordinary skill in the art at the time the invention was filed to mount a winding-type coil component such as the one taught by Nishikawa et al on a circuit board, since as established by Mikogami et al, the circuit board would allow the digital components to be placed in a small board normally used in electronic components such as smartphones.
Claim 2, both Nishikawa et al and Mikogami et al teach the winding coils or wires being wrapped around the core portion of the coil component in a way wherein the wires/coils are placed in a parallel manner (see for example fig. 2 of Nishikawa et al and fig. 1 of Mikogami et al).
Claims 3 and 9, both Nishikawa et al and Mikogami et al teach the winding coils or wires being wrapped around the entire core portion (see for example fig. 2 of Nishikawa et al and fig. 1 of Mikogami et al).
Claims 4, 8, and 12, Nishikawa et al discloses the wires/coils wrapped around the core portion 20 having an inductance (see para. 0088). The amount of type of inductance is considered a design choice and is not given any patentable weight.
Claims 5-6, 10-11, and 13-16, Nishikawa et al describe, for example in fig. 3 and corresponding description, the position of the terminal electrodes 3-1/3-2/3-3/3-4 on the ends of the core on different corners of the flange portions. See also Mikogami et al, fig. 1.
Claims 7 and 17-20, Nishikawa et al describe in fig. 11, the component 11 in communication with a transmitter/receiver 110/101. It is inherent these ICs are connected to a power source.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The US documents listed in the attached PTO-892 show other coil components that include a core, flange portion, terminal electrodes, and winding/coils wrapped around a core component.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RINA I DUDA/Primary Examiner, Art Unit 2846